J-S51001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M.J.A. ON BEHALF OF THE MINOR       :      IN THE SUPERIOR COURT OF
 CHILDREN, A.S.A., A.P.A. AND A.E.A. :           PENNSYLVANIA
                                     :
                                     :
            v.                       :
                                     :
                                     :
 D.C.A.,                             :
                                     :      No. 941 EDA 2018
                 Appellant           :

                  Appeal from the Order Entered March 1, 2018
         In the Court of Common Pleas of Northampton County Domestic
                      Relations at No(s): C-48-PF-2017-738


BEFORE: DUBOW, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                   FILED FEBRUARY 25, 2019

     Appellant, D.C.A., appeals from the Order denying his Motion to Amend

Final Protection from Abuse (“PFA”) Order to allow him to possess his firearm

while on duty as a police officer in Harding, New Jersey. Because the PFA

expired on October 27, 2018, we dismiss this appeal as moot.

     On October 27, 2017, after a hearing, the Northampton County Court of

Common Pleas entered a final PFA Order against Appellant forbidding him from

having contact with his former wife and his children for one year. The Order

also prohibited him from possessing firearms. Appellant did not appeal that

Order.

     Instead, on December 7, 2017, Appellant filed a Motion to Amend the

PFA to enable him to possess a firearm while on duty as a police officer in
J-S51001-18



Harding, New Jersey. The court held a hearing and, on March 1, 2018, the

trial court denied the Motion. Appellant timely appealed.

       However, on October 27, 2018, during the pendency of this appeal, the

PFA expired.      The firearms restriction is, thus, no longer in effect and

Appellant’s issue no longer exists.

       Accordingly, we dismiss this appeal as moot.   See generally In re

Gross, 382 A.2d 116, 119 (Pa. 1978) (observing that a case can become moot

during its pendency due to a change in the facts or law, and appellate courts

of this Commonwealth will not decide moot or abstract questions).1

       Dismissed as moot.

       Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/19




____________________________________________


1 We are aware that we may review a case or controversy that has become
moot “in rare instances when the question presented is one of great public
importance, or when the question presented is capable of repetition yet
escaping judicial review.” Graziano Constr. Co. v. Lee, 444 A.2d 1190, 1193
(Pa. Super. 1982) (citations omitted). This is not such a case.

                                           -2-